303 S.W.3d 165 (2010)
Donzell WINSTON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93164.
Missouri Court of Appeals, Eastern District.
February 16, 2010.
Edward S. Thompson, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, John W. Grantham, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before SHERRI B. SULLIVAN, P.J. and ROBERT G. DOWD, JR. and PATRICIA L. COHEN, JJ.

ORDER
PER CURIAM.
Donzell Winston ("Movant") appeals from the judgment of the motion court denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant contends his plea counsel *166 was ineffective for telling him he would receive time credit for eight months of pre-trial incarceration when he did not receive credit for the pre-trial incarceration.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 24.035(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).